DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9-10, filed 8/28/2022, with respect to the rejection(s) of claim(s) 1-25 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the applicant’s amendment which has changed the scope of the claim. See new 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections made below. 
Claims 1-25 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant respectfully traverses these rejections for at least the following reasons. Specifically, the office action alleges that claims 1-6, 10-16, 18-19, 21-25 recite the limitation of "samples", however, the claims are not clear with regard to what these samples consist of. In the above amendment, Applicant has amended the appropriate claims to recite "interference samples" where appropriate. Next, the office action alleges that in claims 1-2, 4-6, 11-12, 14-16, 19-20, and 22-24 the claim language with respect "attempting to ..." is not considered to be positively recited. In the above amendment, Applicant has amended the appropriate claims to either delete or re-write the language as appropriate. Therefore, Applicant respectfully asserts that the rejections under 35 U.S.C. 112 should be withdrawn.
The examiner finds the arguments and amendments to be sufficient, therefore the 35 U.S.C. 112(b) rejection of claims 1-25 respectively, are withdrawn, but the amendment is considered indefinite, and is not taught by the specification in a manner that one of ordinary skill in the art could use the claimed invention, or perform the claimed method, thus new rejections under 35 U.S.C. 112(b) are made below, as well as, 35 U.S.C. 112(a) rejections in view of the new limitations.
Applicant’s arguments, see pages 10-11, filed 8/28/2022, with respect to Claims 1-4, 6-8, 10-14, 16, and 19-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-4, 6-8, 10-14, 16, and 19-22 has been withdrawn. 
Applicant respectfully believes that Schneider in view of Scully does not disclose  "determining whether enough interference samples have been collected to generate a model of the interference; and generating the model of the interference in response to a determination that enough interference samples have been collected", as is now recited in amended independent claim 1. Therefore, Applicant respectfully asserts that the rejection of Applicant's amended independent claim 1 should be withdrawn. Applicant asserts that the same or similar arguments also apply to Applicant's amended independent claims 11 and 19, and as such the rejection of those claims should also be withdrawn. And finally, the rejections of the dependent claims should also be withdrawn for at least these same reasons due to their dependency on their respective independent claims.
The examiner finds the amendment and arguments provided by the applicant to be sufficient in overcoming the 35 U.S.C. 103 rejections of Claims 1, 11, and 19, therefore the rejections are hereby withdrawn by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) at least one step or act and is directed to a process (a method), which is one of the statutory categories of invention, with limitations consisting of “determining whether enough interference samples have been collected to generate a model of the interference; and generating the model of the interference in response to a determination that enough interference samples have been collected”. The limitations are directed to a judicial exception as a mental process-type abstract as it relates to a concept that can performed in the human mind – using collection of data, and analysis via mathematical correlations. Determining is a mental step that can done by a person looking at the data to see if there is enough to make a model or profile, see step 320 (pg. 18, lines 6-7). Generating a model is merely envisioning or profiling the interference. This could be done mentally or with the aid of pen and paper, see step 326, (pg. 18, lines 12-15). This judicial exception is not integrated into a practical application the additional elements of “using an electromagnetic (EM) tracking system to track a tangible object; detecting a presence of interference with a magnetic field generated by the EM tracking system; collecting interference samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off” are not considered to meaningfully limit the claim by requiring the specific application of the method, because the additional elements (EM tracking system and receive coil used by the EM tracking system) appear to be generic and are being used in their ordinary capacity (see 2106.05(f), (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process).   Additionally the tracking system is merely a field of use for the abstract limitations, detecting and collecting the interference samples are routine data gathering necessary for the abstract limitations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “collecting interference samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off” is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality to be generic and used in their ordinary capacity, as evidenced by Scully et al. (US 7,835,785 B2 – col. 19, lines 45-48 - the X transmit coil is turned off and the sensor values are measured and summed (and is repeated for the Y and Z transmit coils); col. 19, lines 52-53, col. 20, lines 39-40 - the system collects data from the sensor with the transmitter off and determines its noise content). See Berkheimer v. HP Inc., 881F.3d1360 (Fed. Cir. 2018).
Claim 2 is not eligible because it does not integrate the judicial exception into a practical application because wherein the detecting a presence of interference with a magnetic field generated by the EM tracking system comprises: periodically turning off the at least one transmit coil used by the EM tracking system; and analyzing initial interference samples collected by the receive coil used by the EM tracking system during periods when the at least one transmit coil is turned off fails to amount to significantly more than the judicial exception because the limitations relate to a concept that can performed in the human mind by using the collection of data, and analysis via mathematical correlations.
Claim 3 is not eligible because it does not integrate the judicial exception into a practical application because subtracting a portion of a signal generated by the at least one transmit coil during periods when the at least one transmit coil is turned on, wherein the portion is based on the model of the interference is further based on a mathematical concept and fails to amount to significantly more than the judicial exception because the subtraction or removal of an interference signal from an original signal is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 4 is not eligible because it does not integrate the judicial exception into a practical application because the monitoring a frequency spectrum of a signal received by the EM tracking system fails to amount to significantly more than the judicial exception because the limitation relates to a concept that can performed in the human mind by using the collection of data, and analysis via mathematical correlations.
Claim 5 is eligible because it integrates the judicial exception into a practical application because increasing a power level of the at least one transmit coil used by the EM tracking system in an attempt to compensate for the interference amounts to significantly more than the judicial exception.
Claim 6 is eligible because it integrates the judicial exception into a practical application because adjusting a weight of consideration given to another tracking system used to track the tangible object in an attempt to compensate for the interference amounts to significantly more than the judicial exception.
Claim 7 is eligible because it integrates the judicial exception into a practical application because the another tracking system used to track the tangible object comprises an inertial tracking system amounts to significantly more than the judicial exception.
Claim 8 is eligible because it integrates the judicial exception into a practical application because the another tracking system used to track the tangible object comprises an optical tracking system amounts to significantly more than the judicial exception.
Claim 10 is eligible because it integrates the judicial exception into a practical application because using an interference compensation scheme that is determined based on machine learning after consideration of any samples collected by the receive coil used by the EM tracking system amounts to significantly more than the judicial exception.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-16, and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 19, disclose “determining whether enough interference samples have been collected to generate a model of the interference; and generating the model of the interference in response to a determination that enough interference samples have been collected.”, however the specification fails to disclose what the applicant considers to be “enough” interference samples collected. The specification merely recites (para. 0062, 0064, 0066-0067) the determination of an adequate number of interference samples, but fails to go into detail as to what one of ordinary skill in the relevant art would consider as what number of samples is enough to model the interference, therefore the claim fails to comply with the written description requirement.
Claims 2-8, 10, 12-16, 18, and 20-25 depend upon that of Claims 1, 11, and 19, and require all of the particulars of Claims 1, 11, and 19, therefore Claims 2-8, 10, 12-16, 18, and 20-25 are too rejected for failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-16, and 18-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19, disclose “determining whether enough interference samples have been collected to generate a model of the interference; and generating the model of the interference in response to a determination that enough interference samples have been collected.”, however the claims fail to disclose what the metes and bounds of what is to be considered “enough” interference samples collected, therefore the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 2-8, 10, 12-16, 18, and 20-25 depend upon that of Claims 1, 11, and 19, and require all of the particulars of Claims 1, 11, and 19, therefore Claims 2-8, 10, 12-16, 18, and 20-25 are too rejected as being indefinite. 
Conclusion
Examiner’s Note: No prior art rejections are being made in view of the cited prior art, however, the claims are not considered to be allowable in view of the 35 U.S.C. 101, 35 U.S.C. 112(a), and 35 U.S.C. 112(b) rejections. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to positional and motion tracking technologies, specifically related to electromagnetic (EM) positional and motion tracking systems and methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858